Buchanan, X.
delivered the opinion of the court. It is. the opinion of the court that an appeal will not lie from a mere interlocutory order, by which nothing is finally settled between the; parties,'and such we consider the order for an account in this case, which, in the language of the. chancellor, was only preparatory to a final decree, and was liable to be reviewed by him at pleasure. It settles nothing in controversy between the litigating parties; but after an account taken, the chancellor, without a bill .of review ipight, on further proof, or on more mature consideration^ hare rejected the account, and dismissed the complainant’s bill, if the proceedings had not been arrested by the appeal. And if upon this appeal, we were to undertake to inquire into the correctness of the order for an account, we should be obliged to go into an examination.of the whole merits of the case, and in rejecting or affirming the order, to.decide upon that on which the chancellor has. made no decree, and which could only properly be brought before us after.a final adjudication in the court of chancery.
On the suggestion, that it was the practice of -this.court to entertain appeals from orders of this.description, we have examined, and can find no such case as this, none in which, something more was not decreed, and some question of right settled between the parties, except the case of Berry vs. Johnson, which is said to be similar to this, but that cause, passed sub siUntio, apd cannot be called into pree^ dent
*116It is easy to perceive, that appeals from orders of this description might be productive of great inconvenience and vexatious delays, which should not be incurred without necessity; and there can be no such necessity where nothing is done conclusive upon the chancellor; but the order re-' mains open, subject to his final disposition, and may be rescinded on motion.
APPEAL HISMISSEP.